,i;;·:·. -•' ·1:
          AO 2458 (Rev. 02/08/2019) JuQgment in a Criminal_Petty Case (Modified)                                                                                Page 1 ofl



                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November 1, 1987)
                                               v.

                            Hediber Rodriguez-Cisneros                                    Case Number: 3:19-mj-23352


                                                                                                                     \·
                                                                                                                     F ' ,t' :·i,•.., ~ .\~       'l·
                                                                                                                                        -i....... ~~,
                                                                                                                                                        J



         REGISTRATION NO. 88334298                                                                               ~~~ II                                     }
         THE DEFENDANT:                                         I                                                 ~-~~.                         I,
          [;gj pleaded guilty to count(s) 1 of Complaint
           •
                                                                \          C' """ , ,q ,1 1;.; 1c1 e,OL,HT" ,, , \1                  ,s
               was found guilty to count(-s)------------------+-\~-,o-u--.1"'r1"'F.~Rr-;~o~,s~Tr"'11"•eac-""roaci~-c~,=,,"'.~er;?"';;~.,,',\,..'y"'1\-
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                      Nature of Offense                                                                Count Number(s)
         8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

           •       The defendant has been found not guilty on count(s)
                                           -------------------
           •       Count(s)
                            ------------------
                                               dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of/

                                         CJ   TIME SERVED                           • ________ days
           r;gJ Assessment: $10 WAIVED                     r;gJ Fine: WAIVED
           [;gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, August 19, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      II'1Lao1t::;:OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                  3:19-mj-23352
